MARGARET GARNER MIRABAL, Justice,
dissenting.
I respectfully dissent.
In my opinion, as a matter of law, during more than six years of road construction, appellant has suffered a partial permanent restriction of access to its property resulting in the property being “damaged” under article I, section 17 of the Texas Constitution.
Appellant operates a 300 to 400 unit warehouse. People store their belongings at appellant’s warehouse. Before the construction, people transported their belongings to the warehouse for storage by rental vans, trucks with trailers, and 40-foot Mayflower-type vans. Before construction started, the 40-foot size vans would deliver personal belongings to the warehouse three or four times a month, utilizing four or five warehouse units to store the contents of the vans. The fact that the Mayflower-type vans strayed off the driveway as they made turns into the warehouse parking lot did not impede their access; there is no evidence the State ever complained about or objected to the tires crossing over the shell surface next to the driveway. A wider driveway is all that was needed.
*473The evidence shows that after construction began, the 40-foot Mayflower-type vans could no longer deliver belongings to the warehouse for storage because of the difficulty in turning off King Street and maneuvering between the two pylons and into the driveway.
As a matter of law, access rights to appellant’s business were materially and substantially impaired. Therefore, appellant had the right to present evidence to the jury about damages it incurred, and the trial court erred in depriving appellant of that right. See State v. Heal, 917 S.W.2d 6, 9-11 (Tex.1996).
I would sustain issue one and remand the case for a new trial.